DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-19) in the reply filed on 10/21/2021 is acknowledged.
Applicant’s election without traverse of Specie of Claim 4 in the reply filed on 10/21/2021 is acknowledged.
Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2021.
Claims 5-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The claims 1-4, 9-14 and 16 are indefinite because the term “the nozzle outlet” in claim 1 lacks proper antecedent basis. It is not clear whether or not this is term refers back to “an outlet” previously recited by the claim.
The claims are further indefinite because it is not clear whether or not “liquid at the nozzle outlet is a part of the apparatus.
Claim 2 is further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus.
Claim 3 is further indefinite because the term “the flow of liquid” in this claim lacks proper antecedent basis.
It is not clear how the referenced “flow” is related to the structure of the claimed apparatus.
Claim 3 is further indefinite because it is not clear what structure is required by the recitation that the controller is arranged. What is required by the recitation of the “arranging” the controller.
Claim 3 is further indefinite and incomplete because it recites “the flow of liquid” but fails to recite any structure to create the flow.
Claim 4 is further indefinite because the term “the liquid at the outlet of the nozzle” lacks proper antecedent basis.
Claim 4 is further indefinite because it is not clear whether or not the liquid is part of the apparatus. It is not clear how this liquid is related to “a colorant liquid” recited by the parent claim and claim 4 itself.

Claim 10 is indefinite and could not be properly understood because it is not clear what structure is required by the recitation of the intended functioning of the apparatus. Further it appears that the claim is missing an essential structure needed to enable amplification recited by the claim.
Claims 12-14 are further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 12-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bustgens (US 2015/0352582).
Bustgens teaches an apparatus and a method as claimed.
The apparatus comprises multiple nozzles (1) with passages (4) with outlets (2), ultrasonic transducers (13a, 13b). The apparatus also comprises a reservoir and a circulation/flushing system (at least [0029-30]).

Bustgens teaches transducer/horn 13b as provided as a separate from the nozzle part and positioned adjacent to the outlet of the nozzle.
Bustgens also teaches a method for cleaning the nozzles after the use for dispensing liquid materials, such as colours, etc.
The method also comprises exposing the nozzle to cleaning liquids.
See entire document, especially Figures 1a-b, 2b2, 5b-d, 6a-b and the related description and the description at [0001-16], [0029-30], [0039-42].
As to claim 9: the varying amplitude is inherently applied due to the wave nature of ultrasonic.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bustgens (US 2015/0352582).
As to claim 10:
The claim is indefinite and could not be properly understood for the reasons provided above
Bustgens, as applied above, teaches an apparatus as claimed except for the specific recitation of the claimed frequency and the peak amplitude.
However, Bustgens teaches the acoustic pressure and the frequency of the ultrasonics as result effective variables (at least [0040-42]).
It would have been obvious to an ordinary artisan at the time the invention was filed to find optimum parameters of the ultrasonics by routine experimentation depending from the specifics of the application since Bustgens teaches them as a result effective variables.

Bustgens does not teaches the specific sizes and dimensions as claimed. 
However, it has been held that the limitations relating to the size are not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). See also In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
Further, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to an ordinary artisan at the time the invention was filed to find optimum sizes/dimensions of the nozzles in the device of Bustgens by routine experimentation depending from the application requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,556,373 is cited to show the details of DOD nozzle heads and their applications. US 2017/0051151 and 2012/0145806 are cited to show the state of the art with respect to the dispensing nozzles.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711